Exhibit 10.8

 

Notice of Performance Stock Award

 

·  (“Participant”)

Great Elm Capital Group, Inc.

 

ID: 94-3219054

 

200 Clarendon Street, 51st Floor

 

Boston, MA 02116

 

You have been awarded performance-based restricted shares of Common Stock of
Great Elm Capital Group Inc. (the “Company”) as detailed below (the “Performance
Shares”):

 

This Notice of Performance Stock Award (this “Notice”), together with the Great
Elm Capital Group, Inc. 2016 Long-Term Incentive Compensation Plan (the “Plan”)
in effect as of the Date of Grant, and the terms and conditions of the award of
the Performance Shares (the “Award Agreement”) attached hereto, contain the
terms of your Performance Shares.

 

Date of Grant:

 

 

 

 

 

Number of Performance Shares:

 

 

 

 

 

Time Vesting Schedule

 

20% on 11/03/2017 and 5% on each subsequent quarterly anniversary.

 

 

 

Performance Vesting Date

 

11/03/2021

 

Performance Criteria and Vesting Schedule:

 

The Performance Shares will vest (i) based on your continuing service as a
Non-Employee Director or Consultant or continuing employment as an Employee with
the Company, a Subsidiary or an Affiliate over a five year time-vesting period
ending November 3, 2021 and (ii) based upon the Percentage Achievement of the
Performance Goal (as defined in the Award Agreement), in each case, subject to
acceleration as further set forth in the Terms and Conditions of Performance
Stock Award set forth below and incorporated herein by reference.

 

The foregoing is qualified in its entirety by the Award Agreement.

 

Acknowledgements and Agreements:

 

By your signature and the signature of the representative for the Company,
below, you and the Company agree that these Performance Shares are granted under
and governed by the terms and conditions of the Plan and the Award Agreement,
all of which are attached hereto and hereby incorporated by reference and made a
part hereof.

 

PARTICIPANT

GREAT ELM CAPITAL GROUP

 

 

 

 

By:

 

Signature

 

 

 

 

Title:

 

Print Name

 

 

 

 

 

Date

 

Date

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF PERFORMANCE STOCK AWARD

 

1.                                      GRANT OF RESTRICTED PERFORMANCE SHARES.
The Company hereby awards to Participant, as of the Date of Grant indicated in
the accompanying notice of award, an award (the “Award”) of a number of
Performance Shares under the Company’s 2016 Long-Term Incentive Compensation
Plan (the “Plan”). Each Performance Share is issued on the terms and conditions
governing the Award, including the applicable time-based and performance-based
vesting requirements, as set forth in this Award Agreement.

 

2.                                      VESTING TERMS. The number of Performance
Shares that may actually vest pursuant to the Award shall be determined pursuant
to the two-step process detailed below:

 

(a)                                 Performance Vesting.  The Performance Shares
shall vest based on the extent to which revenue received by the Company pursuant
to the Investment Management Agreement, dated as of September 27, 2016, by and
between Great Elm Capital Corp. and Great Elm Capital Management, Inc., (such
agreement, as amended, modified, supplemented or replaced, the “IMA”), during
the period November 3, 2016 to November 3, 2021 (the “Performance Period”)
reaches $40 million (the “Performance Goal”).  Within seventy-five days after
the earlier to occur of attainment of 100% of the Performance Goal or
November 3, 2021, the Committee shall determine and certify the actual level of
attainment for the Performance Goal (the “Percentage Achievement”). On the basis
of that certified Percentage Achievement level, the number of Performance Shares
will be multiplied by the applicable percentage (which may range from 0% to
100%) on a dollar for dollar basis of actual revenue collected by the Company
under the IMA during the Performance Period compared to the Performance Goal.
The number of Performance Shares resulting from such calculation shall
constitute the maximum number Shares in which Participant may vest under this
Award and shall be designated the “Performance-Qualified Shares.” In no event
may the number of such Performance-Qualified Shares exceed 100% of the number of
Performance Shares specified in the Award.

 

(b)                                                                   Continuous
Service Vesting. 20% of the Performance-Qualified Shares will vest on
November 3, 2017, and thereafter 5% of the Performance-Qualified Shares will
vest on each February 3, May 3, August 3 and November 3 on which Participant is
providing continuing service as a Non-Employee Director or Consultant or is
continuing employment as an Employee until fully vested on November 3, 2021
subject to Participant’s continuing service or continuing employment.  If
Participant’s employment terminates without Cause or terminates for Good Reason,
the Performance Shares will vest in full immediately upon such termination. In
addition to the vesting contemplated by this Section 2(b), Section 2(c) and
Section 3, if Participant terminates employment before November 3, 2021, the
Participant will be entitled to the Performance-Qualified Shares (if any) that
have vested pursuant to this Section 2 as of the date of termination. 
Participant is advised that should Participant’s employment terminate before
November 3, 2021, except as otherwise expressly set forth herein, the
Performance Shares will be reallocated among other employees of Great Elm
Capital Management, Inc.

 

(c)                                  Vesting Upon Disability or Death.  If
Participant’s employment is terminated by reason of death or Disability, then
the Performance-Qualified Shares shall immediately vest in full immediately upon
such termination solely with respect to the service-based vesting in
Section 2(b); the Performance Shares shall continue to be subject to Performance
Vesting, in Section 2(a).

 

(d)                                 Vesting Upon Termination Without Cause.  If
Participant’s employment is terminated by the Company and its Subsidiaries
without Cause (including compliance with the notice provisions in such
definition), then the Performance-Qualified Shares shall immediately vest in
full immediately upon such termination solely with respect to the service-based
vesting in Section 2(b); the Performance Shares shall continue to be subject to
Performance Vesting, in Section 2(a).

 

1

--------------------------------------------------------------------------------


 

(e)                                  Vesting Upon Good Reason Termination. If
Participant resigns employment with Good Reason (including compliance with the
notice provisions in such definitions) then the Performance-Qualified Shares
shall immediately vest in full immediately upon such termination solely with
respect to the service-based vesting in Section 2(b); the Performance Shares
shall continue to be subject to Performance Vesting, in Section 2(a).

 

3.                                      CHANGE OF CONTROL VESTING.  If a Change
of Control occurs, the Performance Shares shall no longer be subject to
achievement of the Performance Goal and shall immediately upon the Change of
Control (i) become subject to only the time-based vesting schedule in
Section 2(b), subject to the Participant’s continued service or employment
through each applicable time-based vesting date.  If Participant’s employment
terminates without Cause or terminates for Good Reason following a Change in
Control, the Performance Shares will vest in full immediately upon such
termination.

 

(a)                                 For purposes of this Award Agreement,
“Cause” shall mean: (i) Participant’s theft, dishonesty, misconduct, or
falsification of any employment or Company records; (ii) any action by
Participant outside of the scope of Participant’s employment agreement with the
Company that has a material detrimental effect on the Company’s reputation or
business as reasonably determined by the Committee; (iii) Participant’s
substantial failure or inability to perform any reasonably assigned duties
within the scope of Participant’s employment agreement with the Company that has
not been cured within 30 business days of written notice from the Company to
Participant, in each case, as determined by the Committee in its sole
discretion; (iv) Participant’s violation of any Company policy;
(v) Participant’s conviction (including any plea of guilty or no contest) of any
criminal act; or (vi) Participant’s material breach of any written agreement
with the Company which has not been cured within 10 business days’ of written
notice from the Company to Participant thereof.

 

(b)                                 For purposes of this Award Agreement,
“Disability” shall mean the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
Participant’s position with the Company or an Affiliate of the Company because
of the sickness or injury of the individual, or as may be otherwise defined
under applicable local laws.

 

(c)                                  For purposes of this Award Agreement, “Good
Reason” shall mean Participant’s resignation from the Company within three
months after the occurrence of any of the following events: (i) without
Participant’s express written consent, the significant reduction of
Participant’s duties, authority, responsibilities, job title, or reporting
relationships relative to Participant’s duties, authority, responsibilities, job
title, or reporting relationships as in effect immediately prior to such
reduction, or the assignment to Participant of such reduced duties, authority,
responsibilities, job title, or reporting relationships; (ii) without
Participant’s express written consent, a reduction by the Company of ten percent
or more in the base salary of Participant as in effect immediately prior to such
reduction (unless such reduction is part of a program generally applicable to
other similarly situated employees of the Company’s investment management
business); (iii) a material reduction by the Company in the kind or level of
employee benefits, including bonuses, to which Participant was entitled
immediately prior to such reduction with the result that Participant overall
benefits package is significantly reduced (unless such reduction is part of a
program generally applicable to other employees of the Company’s investment
management business); or (iv) the relocation of Participant to a facility or a
location more than twenty five miles from Participant’s then present location,
without Participant’s express written consent; provided, however, that in each
case, Participant’s resignation shall not constitute Good Reason under this
provision unless (A) Participant provides the Company with written notice of the
applicable event or circumstance within sixty days after Participant first has
knowledge of it, which notice specifically identifies the event or circumstance
that Participant believes constitutes grounds for Good Reason, and (B) the
Company fails to correct the event or circumstance so identified within sixty
days after receipt of such notice.

 

2

--------------------------------------------------------------------------------


 

4.                                      ISSUANCE DATE. The Performance Shares
shall be issued on the date of the Award and held by the Company, as escrow
agent, for the benefit of the Participant and the Company, until the Company
determines the extent to which the Performance Shares vest pursuant to
Section 2.

 

5.                                      LIMITED TRANSFERABILITY. Prior to the
determination of which Performance Shares (if any) are Performance-Qualified
Shares, Participant may not transfer any interest in the Performance Shares
subject to this Award or pledge or otherwise hedge the sale of those Performance
Shares , including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
the Performance Shares.  Participant may also direct the Company to record the
ownership of any Performance Shares that become vested hereunder in the name of
a bona fide retirement planning, estate planning or charitable donation vehicle.
Participant may make such a beneficiary designation or ownership directive at
any time by completing the required forms and filing the completed form with the
Committee or its designee.

 

6.                                      STOCKHOLDER RIGHTS AND DIVIDENDS.
Subject to the other terms and restrictions set forth herein, including, but not
limited to, the restriction on the right to transfer such Award prior to
vesting, the holder of the Award shall have the rights and privileges of a
stockholder of the Company, including, without limitation, voting rights and
rights to dividends, in respect of any Performance Shares.  However, any such
dividends shall be paid based on the number of Performance Shares, if any, that
vest in accordance with the terms of this Award Agreement.

 

7.                                      ADJUSTMENT IN SHARES. The Committee
shall adjust the Performance Shares as set forth in Section 3.2 of the Plan.

 

8.                                      WITHHOLDING AND SECTION 83(B) ELECTION. 
The Company shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to the grant or vesting of the Award and any dividends paid in relation to the
Award.  Participant understands that Section 83(a) of the Code taxes as ordinary
income the difference between the amount, if any, paid for the Performance
Shares and the Fair Market Value of such Shares at the time the Performance
Shares vest. Participant understands that, notwithstanding the preceding
sentence, Participant may elect to be taxed at the time of the Date of Grant,
rather than at the time the Performance Shares vest, by filing an election under
Section 83(b) of the Code (an “83(b) Election”) with the Internal Revenue
Service within 30 days of the Date of Grant.  In the event Participant files an
83(b) Election, Participant shall provide the Company a copy thereof prior to
the expiration of such 30 day period. Participant understands that if an
83(b) Election is filed with the Internal Revenue Service within such time
period, Participant will recognize ordinary income in an amount equal to the
difference between the amount, if any, paid for the Performance Shares and the
Fair Market Value of such Performance Shares as of the Date of Grant.
Participant further understands that an additional copy of such 83(b) Election
form should be filed with his or her federal income tax return for the calendar
year in which the date of this Award Agreement falls.  Participant acknowledges
that the foregoing is only a summary of the effect of United States federal
income taxation with respect to the Award hereunder, and does not purport to be
complete.  Participant further acknowledges that the Company is not responsible
for filing the Participant’s 83(b) Election, and the Company has directed
Participant to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which Participant may reside, and the tax consequences of Participant’s death.

 

PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING PARTICIPANT’S
83(b) ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE
TO FILE THE ELECTION AND PAYING TAXES RESULTING FROM THE VESTING OF THE
PERFORMANCE SHARES.

 

3

--------------------------------------------------------------------------------


 

PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS
A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF SHARES AND PARTICIPANT
REPRESENTS THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

 

9.                                      COMPLIANCE WITH LAWS AND REGULATIONS.
The issuance of Performance Shares pursuant to the Award shall be subject to
compliance by the Company and the Participant with all applicable laws relating
thereto.

 

10.                               CONSTRUCTION. This Award Agreement and the
Award evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan. In the event of any
conflict between the provisions of this Award Agreement and the terms of the
Plan, the terms of the Plan shall be controlling. All decisions of the Committee
with respect to any question or issue arising under the Plan or this Award
Agreement shall be conclusive and binding on all persons having an interest in
the Award.  Articles 14-18 of the Plan shall apply mutatis mutandis as if set
forth herein.

 

11.                               GOVERNING LAW. The interpretation, performance
and enforcement of this Award Agreement shall be governed by the laws of the
State of Delaware applicable to contracts made in and to be solely performed in
the State of Delaware.

 

12.                               EMPLOYMENT AT WILL. Nothing in this Award
Agreement or in the Plan shall confer upon Participant any right to remain in
employment or service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Subsidiary of
Affiliate employing or retaining Participant) or of Participant, which rights
are hereby expressly reserved by each, to terminate Participant’s service or
employment at any time for any reason, with or without Cause.

 

13.                               PARTICIPANT ACCEPTANCE. Participant must
accept the terms and conditions of this Award Agreement either electronically
through the electronic acceptance procedure established by the Company or
through a written acceptance delivered to the Company in a form satisfactory to
the Company. In no event shall any Shares be issued under this Award Agreement
in the absence of such acceptance.

 

4

--------------------------------------------------------------------------------